Citation Nr: 0906106	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-09 376	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

Since the award of service connection, audiological 
evaluations reflect that the Veteran's left ear hearing loss 
has been manifested by no worse than level I hearing 
impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.655, 3.385, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2005 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in May 2007, which followed the September 2005 
and March 2006 notice letters.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman, 19 Vet. 
App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the service connection issues for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Otolaryngology Associates of Arlington, in Arlington, Texas 
as a private treatment provider.  Available records from that 
facility were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Additionally, in September 2005 and February 2007, 
the Veteran was afforded VA examinations, the reports of 
which are of record.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II.  Analysis

The Veteran contends that his hearing loss has been more 
disabling than indicated by the assigned noncompensable 
rating.  He therefore contends that a higher initial rating 
is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected hearing loss has been 
evaluated as noncompensably (zero percent) disabling since 
June 29, 2005.  The assigned evaluation for hearing loss is 
determined by mechanically applying the rating criteria to 
certified test results.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under the applicable criteria, ratings 
for hearing loss are determined in accordance with the 
findings obtained in audiometric examinations.  Evaluations 
of hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).

A VA audiological examination was afforded to the Veteran in 
September 2005.  The examiner diagnosed the Veteran with 
left-sided high frequency sensorineural hearing loss and 
borderline normal hearing in the right ear.  The examiner 
opined that the Veteran's left-sided hearing loss was clearly 
shown in service and, therefore, related to military acoustic 
trauma.  However, the examiner opined that the Veteran's 
right-sided hearing loss was not shown in service and is most 
likely related to age-related factors, such as presbycusis.  
The examiner noted that the Veteran's current employment, 
social, and daily activity functioning should be not 
adversely affected by the disabilities evaluated.  The 
examination results documented a puretone threshold average 
of 43 and the Maryland CNC speech recognition score of 100 
percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level I hearing 
impairment in the left ear.  

Generally speaking, if impaired hearing is service connected 
in only one ear, the non-service-connected ear is assigned a 
designation of Roman numeral I for purposes of determining 
the percentage evaluation from Table VII.  However, if an 
appellant has hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability, and hearing impairment as a result of non-
service-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3)); see 
also 38 C.F.R. § 3.385 (2005) (indicating that, for VA 
purposes, impaired hearing is considered to be a disability 
only if the auditory threshold at 500, 1000, 2000, 3000, 
and/or 4000 Hertz is 40 decibels or greater; if the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).

Here, the veteran does not meet the criteria for impaired 
hearing in the right ear in accordance with 38 C.F.R. 
§ 3.385.  Therefore, because the right ear is not service 
connected, the right ear is assigned level I for rating 
purposes.  38 C.F.R. § 4.85(f).  Applying the results to 
Table VII, a noncompensable disability rating was warranted 
for left ear hearing loss based on the September 2005 VA 
examination.  Therefore, the initially assigned zero percent 
rating was appropriate and a higher initial rating was not 
warranted during that time period of the claim.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100).

Post-service medical records document that the Veteran sought 
treatment at the Otolaryngology Associates of Arlington 
between June 2005 and September 2005.  The medical records 
reveal a June 2005 diagnosis of bilateral serous otitis 
treated with antibiotics resulting in improved hearing in 
August 2005 and a return to subjective normal hearing in 
September 2005.  July 2005 audiological examination results 
documented a puretone threshold average of 49 and a speech 
audiometry score of 92 percent for the left ear; however, 
there is no indication that the audiologist utilized the 
Maryland CNC Test or recorded all the puretone threshold 
results necessary for a valid audiological examination.  See 
38 C.F.R. §§ 3.385, 4.85(a) (2008).  Consequently, the report 
is invalid for VA rating purposes.  

A review of the medical evidence since the award of service 
connection reveals that the Veteran underwent a VA 
audiological examination in connection with the claim in 
February 2007.  The examiner diagnosed the Veteran with left 
ear sensorineural hearing loss and noted that the Veteran had 
subjective hearing loss and objective mild-moderate 
sensorineural hearing loss.  The examination results 
documented a puretone threshold average of 41 and the 
Maryland CNC speech recognition score was 96 percent for the 
left ear.  Based on those results with the utilization of 
Table VI, the Veteran had level I hearing impairment in the 
left ear.  Because the right ear is not service connected, 
the right ear is assigned level I hearing impairment.  
38 C.F.R. § 4.85(f).  (As before, there is no indication that 
the veteran meets the provisions of 38 C.F.R. § 3.385 for the 
right ear.)  Applying the results to Table VII, a 
noncompensable disability rating was warranted for left ear 
hearing loss based on the February 2007 VA examination.  
Therefore, the initially assigned zero percent rating was 
appropriate and a higher initial rating was not warranted 
during that time period of the claim.  See 38 C.F.R. § 4.85 
(Diagnostic Code 6100).

In consideration of the objective audiometric examination 
results that have been associated with the record since the 
effective date of the award of service connection, the 
Veteran has experienced no more than noncompensably disabling 
left ear hearing.  A higher initial rating is not warranted 
for any period.

The Board finds that the regulations specifically set forth 
the manner in which a Veteran's hearing impairment is 
evaluated on a schedular basis.  Sections 4.85 and 4.86 
detail the specific criteria for disability ratings as 
described above.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from hearing loss in civil 
occupations.  38 C.F.R. § 4.1.  VA has determined that the 
audiometric and speech discrimination testing is the 
appropriate method for evaluating hearing impairment.  See 
64 Fed. Reg. 25,202-210 (May 11, 1999); 52 Fed. Reg. 44,117-
122 (Nov. 18, 1987).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has held that level I 
hearing loss is noncompensable.  See generally Cromley v. 
Brown, 7 Vet. App. 376 (1995).

As noted above, the Court has held that the disability rating 
for hearing loss is determined by a mechanical application of 
the rating schedule.  Lendenmann, 3 Vet. App. at 349.  
Additionally, the Court has held that VA's audiometric 
testing methods are valid.  See Martinak v. Nicholson, 
21 Vet. App. 447, 453-54 (2007).  Thus, the Veteran's 
contentions amount to a call for an evaluation of his hearing 
loss under alternative criteria.  However, the Board is bound 
by the regulations and must evaluate the Veteran's disability 
as set forth therein.  Therefore, because the objective 
medical evidence demonstrates that a noncompensable rating is 
appropriate, a higher schedular rating is not warranted for 
service-connected hearing loss at any time during the 
pendency of this claim.

The Veteran has submitted several statements from friends and 
colleagues concerning the impact that his hearing loss has 
had on his professional and social functioning.  The Veteran 
and his representative contend that the Veteran's hearing 
loss has had an extraordinary impact on his professional life 
requiring exceptional treatment under the extra-schedular 
provisions of 38 C.F.R. § 3.321.  However, the Board finds 
that there is no showing that the Veteran's hearing loss has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for a higher evaluation for left ear hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim for a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

An initial compensable rating for left ear hearing loss is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


